

SEVERANCE AND NON-COMPETITION AGREEMENT


This SEVERANCE AND NON-COMPETITION AGREEMENT (“Agreement”) is made and entered
into by and between Argyle Security, Inc., a Delaware corporation (the
“Company”), and Mr. Ron Chaimovski, an individual (the “Employee”), effective as
of October 3, 2008 (the “Effective Date”). Capitalized terms not otherwise
defined shall have the meaning ascribed to such terms in Schedule I.


A. Whereas, the Company is a corporation organized under the laws of the State
of Delaware and is conducting business in San Antonio, Bexar County, Texas.


B. Whereas, the Company and the Employee desire to establish certain terms and
conditions related to their employment relationship on the terms set forth in
this Agreement.


NOW, THEREFORE, in consideration of (i) the mutual covenants herein contained
(ii) Employee’s current and ongoing exposure to Confidential Information (as
defined in Section 2.1 of this Agreement) of the Company, (iii) employment of
Employee upon the terms, conditions and covenants set forth between Company and
Employee and each act performed pursuant hereto, and (iv) other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Employee agree as follows:
 
I.


Term of Employment


1.1 Term. The Employee’s employment shall be “at will,” meaning that either the
Employee or the Company shall be entitled to terminate the employment at any
time and for any reason, with or without Cause (hereinafter defined). Any
contrary representations that may have been made to the Employee shall be
superseded by this Agreement. This Agreement shall constitute the full and
complete agreement between the Employee and the Company on the “at-will” nature
of the Employee’s employment, which may only be changed in an express written
agreement signed by the Employee and a duly authorized officer of the Company.
 
1.2 Rights Upon Termination. Except as expressly provided in this Section 1.2,
upon the termination of the Employee’s employment, the Employee shall only be
entitled to the compensation and benefits earned up through the date of
termination. Employee’s right to compensation for periods after the Employee’s
employment with the Company terminates shall be determined in accordance with
the following:
 
(a) Change of Control/Termination Without Cause or for Good Reason. In the event
the Employee’s employment with the Company is terminated within the two (2) year
period immediately following the occurrence of a Change of Control, either (i)
by the Company without Cause, or (ii) by the Employee for Good Reason, then the
Employee shall, subject to Employee’s execution of a separation and release
agreement provided by the Company (the “Separation Agreement”), and subject
further to the applicable requirements of Section 1.2(i):


(i) receive a lump sum payment in the amount of (a) 2.99 times (Employee’s base
salary in effect on the date of termination (“Salary”) plus Employee’s target
bonus (“Bonus”)) plus (b) Employee’s current year bonus earned up through the
date of termination (calculated by taking Employee’s annual target bonus times a
fraction, the numerator of which is the number of days Employee was employed
during the year of termination and the denominator of which is 365), with such
target bonus and current year bonus determined in accordance with the Company’s
bonus plan then in effect which is applicable to Employee. The lump sum payment
to be paid under this clause (i) shall be paid within thirty (30) days following
the date of Employee’s termination; and
 
(ii) receive a lump sum payment equal to 36 times the monthly premium cost
(determined as of the date of termination) for Employee’s medical insurance
under the Company’s benefit plans then in effect, with such amount to be paid
within thirty (30) days following the date of Employee’s termination;

 
(b) Termination Without Cause or for Good Reason. In the event Employee’s
employment with the Company is terminated before the occurrence of a Change of
Control or more than two (2) years after the occurrence of a Change of Control,
either (i) by the Company without Cause , or (ii) by the Employee for Good
Reason , then the Employee shall, subject to Employee’s execution of a
Separation Agreement:


Chaimovski Severance and Non-Competition Agreement - Page 1

--------------------------------------------------------------------------------


 
(i) receive an amount of (a) 2 times (Employee’s Salary plus Employee’s target
bonus) plus (b) Employee’s current year bonus earned up through the date of
termination (calculated by taking Employee’s annual target bonus times a
fraction, the numerator of which is the number of days Employee was employed
during the year of termination and the denominator of which is 365), with such
target bonus and current year bonus determined in accordance with the Company’s
 bonus plan then in effect which is applicable to Employee. All such amounts to
be paid hereunder shall be paid in equal monthly installments beginning on the
thirtieth (30th) day following the date of Employee’s termination and continuing
on the same day in each subsequent month for a period of 23 months thereafter;
and
 
(ii) receive monthly payments in the amount necessary to continue Employee’s
medical benefits coverage in effect at the time of termination with such amounts
to be paid out in monthly installments at the same times as the payments in (b)
(i) above for a period of 24 months following the date of such termination;
 
(c) Death. If Employee dies during the term of employment, Employee’s employment
and this Agreement shall automatically terminate as of the date of Employee’s
death. Upon such termination, the Company shall have no further obligation to
Employee or his estate, except to pay to the estate any accrued, but unpaid,
Salary up through the date of such termination, plus Bonus, plus those benefits
payable in accordance with (b) (i) above.


(d) Disability. If, during the term of employment, Employee is prevented from
performing his duties for Company by reason of becoming totally disabled, then
the Company, on prior notice to Employee, may terminate Employee’s employment
and this Agreement . For purposes of this Agreement, Employee shall be deemed to
have become totally disabled when (i) he receives “total disability benefits”
under the Company’s disability plan (whether funded with insurance or
self-funded by the Company), if such a plan is maintained by the Company, or
(ii) the Company’s Board (exclusive of Employee if he sits on the Board), upon
the written report of a qualified physician (after complete examination of
Employee) designated by the Board, determines that Employee has become
physically and/or mentally incapable of performing his duties under this
Agreement on a permanent basis. In the event of termination of Employee under
this subsection (d), the Company shall pay Employee any accrued but unpaid
Salary, as of the date on which such permanent disability is determined, but
then remains unpaid, plus those benefits payable in accordance with (b) (i) and
(ii) above.. The provisions of the preceding sentence shall not affect
Employee’s rights to receive payments under the Company’s disability insurance
plan, if any, or under any individual disability insurance plan that the
Employee may have in place.


(e) Notwithstanding anything to the contrary contained in this Section 1.2, to
the extent that the Employee is determined to be a "key employee" (as defined in
Section 416(i) of the Code but without regard to paragraph (5) thereof), the
payment or payments under this Section 1.2 which constitute "nonqualified
deferred compensation" under Section 409A of the Code shall be made to the
Employee no earlier than the earlier of the last day of the sixth complete
calendar month following the termination of the Employee's employment with the
Company, or (ii) the date of the Employee's death, consistent with the
requirements of Section 409A of the Code. Any payment or payments delayed by
reason of the immediately preceding sentence shall be paid to the Employee in a
single lump sum on the first day following the last day of the sixth complete
calendar month following the date of the termination of the Employee's
employment with the Company, in order to catch up to the original payment
schedule. Notwithstanding the immediately preceding 2 sentences, no delay shall
be required to the extent that such payments (i) are payable during the
short-term deferral period set forth in Treasury Regulation Section
1.409A-1(b)(4), and/or (ii) do not exceed an amount equivalent to 200% of the
lesser of (A) the Employee's annualized compensation from the Company for the
Employee's taxable year immediately preceding his or her taxable year in which
the Employee's termination of employment with the Company occurs, or (B) the
maximum amount of compensation that may be taken into account under
tax-qualified retirement plans pursuant to Section 401(a)(17) of the Code, for
the calendar year in which the termination of the Employee's employment with
Company occurs.


(f) Excess Parachute Payments. (i) If it is determined that any amount, right or
benefit paid or payable (or otherwise provided or to be provided) to the
Employee by the Company or any of its affiliates under this Agreement or any
other plan, program or arrangement under which Employee participates or is a
party, other than amounts payable under this Section 1.2(f) (collectively, the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, subject to the excise tax imposed by Section 4999
of the Code, as amended from time to time (the “Excise Tax”), and the present
value of such Payments (calculated in a manner consistent with that set forth in
the applicable regulations promulgated under Section 280G of the Code) is equal
to or less than $50,000.00 greater than the threshold at which such amount
becomes an “excess parachute payment,” then the amount of the Payments payable
to the Employee under this Agreement shall be reduced (a “Reduction”) to the
extent necessary so that no portion of such Payments payable to the Employee is
subject to the Excise Tax.


Chaimovski Severance and Non-Competition Agreement - Page 2
 

--------------------------------------------------------------------------------


 
(ii) In the event it shall be determined that the amount of the Payments payable
to the Employee is more than $50,000.00 greater than the threshold at which such
amount becomes an “excess parachute payment,” then the Employee shall be
entitled to receive an additional payment from the Company (a “Gross-Up
Payment”) in an amount such that, after payment by the Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment (and any interest and penalties imposed with respect thereto),
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
(including any interest and penalties imposed with respect thereto) imposed upon
the Payments.


(iii) All determinations required to be made under Section 1.2(f), including
whether and when a Gross-Up Payment or a Reduction is required, the amount of
such Gross-Up Payment or Reduction and the assumptions to be utilized in
arriving at such determination, shall be made by an independent, nationally
recognized accounting firm mutually acceptable to the Company and the Employee
(the “Auditor”); provided that in the event a Reduction is determined to be
required, the Employee may determine which Payments shall be reduced in order to
comply with the provisions of Section 1.2 (f). The Auditor shall promptly
provide detailed supporting calculations to both the Company and Employee
following any determination that a Reduction or Gross-Up Payment is necessary.
All fees and expenses of the Auditor shall be paid by the Company. Any Gross-Up
Payment, as determined pursuant to Section 1.2(f), shall be paid by the Company
to the Employee within five (5) days of the receipt of the Auditor’s
determination. All determinations made by the Auditor shall be binding upon the
Company and the Employee; provided that if, notwithstanding the Auditor’s
initial determination, the Internal Revenue Service (or other applicable taxing
authority) determines that an additional Excise Tax is due with respect to the
Payments, then the Auditor shall recalculate the amount of the Gross-Up Payment
or Reduction Amount, if applicable, based upon the determinations made by the
Internal Revenue Service (or other applicable taxing authority) after taking
into account any additional interest and penalties (the “Recalculated Amount”)
and the Company shall pay to the Employee the excess of the Recalculated Amount
over the Gross-Up Payment initially paid to the Employee or the amount of the
Payments after the Reduction, as applicable, within five (5) days of the receipt
of the Auditor’s recalculation the Gross-Up Payment.


II.
Restrictive Covenants


2.1 Trade Secrets and Proprietary and Confidential Information. Employee
recognizes and acknowledges that Employee has acquired in the past, is presently
acquiring, and will continue to acquire in the future during his employment with
the Company, access to certain trade secrets and confidential and proprietary
information of the Company, including, but not limited to: (i) technical
information, know-how, trade secrets, financial data, marketing and sales plans,
customer and supplier lists, Developments (as defined in Section 2.6 of this
Agreement) and other commercial information relating to the Company’s business
and (ii) certain information that the Company has acquired or received from
third parties in confidence (collectively, the “Confidential Information”).
Employee acknowledges that the Confidential Information he obtains through his
employment hereunder constitutes valuable, special and unique property of the
Company and that the Company would suffer great loss and damage if he should
violate the covenants set forth in this Agreement. Employee acknowledges that
such covenants and conditions are reasonable and necessary for the protection of
the Company’s business.


2.2 Nondisclosure of Trade Secrets, Proprietary and Confidential Information.
Employee agrees that, without the prior written approval of the Company,
Employee shall not during the Term of Employment or thereafter for any reason
disclose any of the Confidential Information of the Company to any person, firm,
company or other entity (except for authorized personnel of the Company) for any
reason or purpose whatsoever; provided, however, that this Section shall not
apply to the extent that Employee shall be required to provide information
pursuant to a valid, lawful subpoena or court order so long as Employee shall
have made his best efforts in good faith to cause the court of relevant
jurisdiction, to the greatest extent possible, to limit the scope of such
subpoena or order and protect the confidentiality of the information so
disclosed.


Chaimovski Severance and Non-Competition Agreement - Page 3
 

--------------------------------------------------------------------------------


 
2.3 Solicitation of Employees. Employee agrees that during the term of
employment and for a period of two (2) years following termination of Employee’s
employment hereunder, he will not, directly or indirectly, by himself or by
acting in concert with others, employ or attempt to employ or solicit for
employment with any business that is competitive with the Company, any of the
Company’s employees, contractors, or other personnel, or seek to influence any
employees, contractors, or other personnel of the Company to leave their
employment or other engagement with the Company.


2.4 Solicitation of Business of Company. Employee covenants and agrees that
during the term of employment and for a period of two (2) years following
termination of Employee’s employment hereunder, Employee will not attempt,
directly or indirectly, by himself or acting in concert with others, to
influence any of the Company’s clients, suppliers or other business associates
not to do business with or not to continue to do business with the Company or
any of its affiliates.


2.5 Non-Competition. Because Employee's services to the Company are special and
because the Company agrees to provide Confidential Information of the Company to
Employee from the moment of execution of this Agreement and on an ongoing basis
throughout the term of employment, Employee covenants and agrees that during his
term of employment and for a period of two (2) years thereafter, Employee will
not, without the prior written consent of the Company, directly or indirectly,
either on his own behalf or on behalf of or in connection with any person,
partnership, limited liability company, corporation, professional company or
otherwise, engage in any business that would be directly or indirectly
competitive with the Company (including any subsidiaries and affiliates) as of
the date of Employee's termination in any market served by the Company.


2.6 Survival of Covenants. The provisions of this Article II shall survive any
expiration or termination of this Agreement and shall continue to bind the
parties hereto in accordance with the terms hereof. The covenants contained in
this Article II shall be construed as covenants or agreements independent of any
other provision of this Agreement, and the allegation or existence of any claim
or cause of action of Employee against the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained herein.


2.7 Reformation.  If any provision of this Article II should be found by any
court of competent jurisdiction to be unenforceable by reason of being too broad
as to the period of time, territory or scope set forth therein, then that
provision shall be modified to reflect the maximum period of time, the largest
territory or the broadest scope, as the case may be, that would be found
enforceable by such court.


2.8 Remedies. In the event of breach or threatened breach by Employee of any
provision of this Article II, the Company shall be entitled to relief by
temporary restraining order, temporary injunction, permanent injunction or
otherwise in addition to other legal and equitable relief to which the Company
may be entitled, including any and all monetary damages that the Company may
incur as a result of said breach, violation or threatened breach or violation.
The Company may pursue any remedy available to it concurrently or consecutively
in any order as to any breach, violation or threatened breach or violation, and
the pursuit of one of such remedies at any time shall not be deemed an election
of remedies or waiver of the right to pursue any other of such remedies as to
such breach, violation or threatened breach or violation, or as to any other
breach, violation or threatened breach or violation.


III.
Miscellaneous Provisions


3.1  Binding Arbitration  Any controversy between the Company and Employee
involving the construction or application of any of the terms, covenants or
conditions of this Agreement shall, on the written request of one party served
on the other, be submitted to arbitration. Such arbitration shall comply with
and be governed by the provisions of the Texas General Arbitration Act, Sections
171.001 through 171.098 of the Texas Civil Practice and Remedies Code. The
Company and Employee shall each appoint one person as an arbitrator to hear and
determine the dispute, and if they shall be unable to agree, then the two
arbitrators so chosen shall select a third impartial arbitrator whose decision
shall be final and conclusive upon the Company and Employee. The expense of
arbitration proceedings conducted under this Section 3.1 shall be borne by the
parties in such proportions as the arbitrators decide. This provision shall not
prohibit the Company from seeking any injunctive relief from a court at any
time.
 
Chaimovski Severance and Non-Competition Agreement - Page 4
 

--------------------------------------------------------------------------------




3.2 Notices. Whenever, in connection with this Agreement, any notice is required
to be given or any other act or event is to be done or occur on or by a
particular number of days, and the date thus particularized should be a
Saturday, Sunday, or holiday in the City of San Antonio, Texas, that date shall
be postponed to the next day that is not a Saturday, Sunday, or holiday in the
City of San Antonio, Texas. If a notice or other document is required to be
given hereunder to the Company or Employee, that notice or other document shall
be personally delivered, sent by a nationally recognized overnight courier or be
mailed to the party entitled to receive the same by registered or certified
mail, return receipt requested, at the appropriate address set forth below or at
such other address as such party shall designate in a written notice given in
accordance with this Section:


Company:
Employee:
   
Argyle Security, Inc.
Mr. Ron Chaimovski
Attn: Donald F. Neville, CFO
16A Elkachi Street
200 Concord Plaza Dr.
Tel Aviv 69497
Suite 700
Israel
San Antonio, Texas 78216
 



Notice shall be deemed given on the date of actual delivery if delivered in
person or by nationally recognized overnight courier, or, if mailed, then on the
date noted on the return receipt.


3.3 Binding Effect. The rights and obligations of the parties shall inure to the
benefit of and shall be binding upon their respective heirs, representatives,
successors and assigns, as the case may be.


3.4 Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision that was determined to be void, illegal or unenforceable had not been
contained herein.


3.5 Waiver, Modification and Integration. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party. This instrument contains the
entire agreement of the parties concerning the subject matter hereof and
supersedes all prior or contemporaneous representations, understandings and
agreements, either oral or in writing, between the parties hereto with respect
to the subject matter hereof and all such prior or contemporaneous
representations, understandings and agreements, both oral and written, are
hereby terminated. This Agreement may be modified, altered or amended by the
Company at any time.


3.6 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, AND ACTIONS HEREON SHALL BE BROUGHT
EXCLUSIVELY IN BEXAR COUNTY, TEXAS.


3.7 Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.


3.8 Captions. The captions herein are inserted for convenience only and shall
not affect the construction of this Agreement.


3.9 Assignment. In the event of any merger or consolidation of the Company with
any other corporation, partnership, limited liability company or other entity or
company, sale by the Company of a major portion of its assets or of its business
and good will, or any other corporate reorganization involving the Company, this
Agreement may be assigned and transferred to such successor in interest as an
asset of the Company upon such assignee assuming the Company’s obligations under
this Agreement. Upon any such assignment, Employee shall continue to perform his
duties and obligations according to the terms of this Agreement. Employee shall
not have any right to delegate or transfer any duty or obligation to be
performed by her under this Agreement to any third party.


3.10.  Attorneys’ Fees and Costs. If any dispute arising under this Agreement is
finally adjudicated by a court of competent jurisdiction, the party that
prevails shall be entitled to recover its legal fees and costs, including
reasonable attorneys’ fees, from the other party.


Chaimovski Severance and Non-Competition Agreement - Page 5
 

--------------------------------------------------------------------------------


 
3.11. Gender. References in this Agreement to the male gender shall be deemed to
include the female and neuter genders and vice-a-versa, unless otherwise stated
or unless the circumstances eliminate such inclusion. 


3.12. Drafting. No provision of this Agreement will be interpreted in favor of,
or against, any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof. 


3.13 Construction and Interpretation of the Word “or”. For the purposes of this
Agreement, the word “or” shall be deemed to include both the disjunctive and
conjunctive (i.e. “and/or”) where appropriate and to reflect the manifest intent
of the parties.


3.14 Section 409A. All payments of "nonqualified deferred compensation" (within
the meaning of Section 409A of the Code) by the Company to the Employee are
intended to comply with the requirements of Section 409A of the Code, and this
Agreement shall be interpreted consistent therewith. Neither the Company or the
Employee, individually or in combination, may accelerate any such deferred
payment, except in compliance with Section 409A of the Code, and no amount shall
be paid prior to the earliest date on which it is permitted to be paid under
Section 409A of the Code.  Notwithstanding anything to the contrary contained in
Section 3.5, no amendment may be made to this Agreement if it would cause the
Agreement or any payment hereunder to not be in compliance with the requirements
of Section 409A of the Code. Unless otherwise expressly provided, any payment of
compensation by the Company to the Employee, whether pursuant to this Agreement
or otherwise, shall be made on or before the fifteenth day of the third calendar
month next following the later of the end of the calendar year or the end of the
Company's fiscal year, in either case in which the Employee's right to such
payment vests (ie, is not subject to a "substantial risk of forfeiture" for
purposes of Section 409A of the Code).


[SIGNATURE PAGE TO FOLLOW]
 
Chaimovski Severance and Non-Competition Agreement - Page 6
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.



 
Company:
     
ARGYLE SECURITY, INC.
     
By:/s/ Donald F. Neville                                               
 
Name:Donald F. Neville
 
Title:  Chief Financial Officer
     
Employee:
     
/s/ Ron Chaimovski                                                       
 
RON CHAIMOVSKI

 
Chaimovski Severance and Non-Competition Agreement - Page 7
 

--------------------------------------------------------------------------------


 
SCHEDULE I
DEFINITIONS SCHEDULE



Change of Control means the earliest to occur of the following:


(i) the public announcement by the Company or any person (other than the
Company, any subsidiary of the Company or any employee benefit plan of the
Company or of any subsidiary of the Company) (“Person”) that such Person, who or
which, together with all “affiliates” and “associates” (within the meanings of
such terms under Rule 12b-2 of the Exchange Act) of such Person, shall be the
beneficial owner of (fifty percent (50%) or more of the Company’s voting stock
then outstanding;
 
(ii) the commencement of, or after the first public announcement of any Person
to commence, a tender or exchange offer the consummation of which would result
in any Person becoming the beneficial owner of the Company’s voting stock
aggregating fifty percent (50%) or more of the Company’s then outstanding voting
stock;


(iii) the announcement of any transaction relating to the Company required to be
described pursuant to the requirements of Item 6(e) of Schedule 14A of
Regulation 14A of the Securities and Exchange Commission under the Exchange Act;
 
(iv) a proposed change in the constituency of the Company’s Board of Directors
(the “Board”) such that, during any period of two (2) consecutive years,
individuals who at the beginning of such period constitute the Board cease for
any reason to constitute at least a majority thereof, unless the election or
nomination for election by the shareholders of the Company of each new director
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who were members of the Board at the beginning of the period;
 
(v) the Company enters into an agreement of merger, consolidation, share
exchange or similar transaction with any other corporation other than a
transaction which would result in the Company’s voting stock outstanding
immediately prior to the consummation of such transaction continuing to
represent (either by remaining outstanding or by being converted into voting
stock of the surviving entity) at least two-thirds (2/3) of the combined voting
power of the Company’s or such surviving entity’s outstanding voting stock
immediately after such transaction;
 
(vi) the Board approves a plan of liquidation or dissolution of the Company or
an agreement for the sale or disposition by the Company (in one transaction or a
series of transactions) of all or substantially all of the Company’s assets to a
person or entity which is not an affiliate of the Company; or
 
(vii) Any other event which shall be deemed by a majority of the members of the
Board to constitute a “Change of Control.”
 
Cause means termination of Employee, upon written notice, limited to one or more
of the following reasons:


(i) fraud, misappropriation or embezzlement by Employee in connection with the
Company as determined by the affirmative vote of at least a majority of the
Board (exclusive of Employee if he sits on the Board), or any other act of
personal dishonesty, fraud or misrepresentation taken by Employee which was
intended to result in substantial gain or personal enrichment for Employee at
the expense of the Company;


(ii) mismanagement or neglect of Employee’s duties as determined by the
affirmative vote of at least a majority of the Board (exclusive of Employee if
he sits on the Board);


(iii) willful and unauthorized disclosure of Confidential Information (as
defined in Section 2.1 of this Agreement);


(iv) Employee’s breach of any material term or provision of this Agreement,
after written notice to Employee of the particular details of the breach and the
failure of Employee to cure the breach within thirty (30) days thereafter;


Chaimovski Severance and Non-Competition Agreement - Page 8
 

--------------------------------------------------------------------------------


 
(v) failure or refusal of the Employee to comply with the policies, procedures,
standards or regulations of the Company, as may be in effect from time to time;


(vi) Employee’s conviction of a felony or other crime;


(vii) Employee’s breach or violation of any other Company policy, procedure or
agreement after written notice to Employee of the particular details of the
breach and the failure of Employee to cure such breach within thirty (30) days
thereafter.



Good Reason any of the following which occur without the Employee’s consent, but
only to the extent that (a) the termination of employment occurs within one (1)
year following the initial existence of any of the events set forth in (i), (ii)
or (iii) below, (b) Employee provides written notice to the Company of the
occurrence of any of the events set forth in (i), (ii), or (iii) below within
ninety (90) days from the date of its initial existence, and (c) the Company
fails to cure the occurrence within thirty (30) days after receipt of written
notice from Employee:


(i) reduction of Employee’s Salary unless such reduction is generally applicable
to all senior executives as determined by the Board;


(ii) the Employee’s duties and or responsibilities are materially reduced;


(iii) relocation of Employee’s regular work address to a location which requires
Employee to travel more than 50 miles from his residence.
 
Chaimovski Severance and Non-Competition Agreement - Page 9
 

--------------------------------------------------------------------------------

